PER CURIAM.
Upon remand, following this court’s decision in Burleson v. Brogdon, 364 So.2d 491 (Fla. 1st DCA 1978), the trial court entered a final judgment complying with the mandate of this court with respect to title to the disputed property, and upon application of appellant, determined and awarded damages for trespass by appellee upon appellant’s property. This appeal challenges the award of $100.00 damages for the trespass. Appellants have not shown reversible error, and the judgment with respect to damages is therefore affirmed.
Appellants raise one other issue, relating to court costs. Appellants filed their statement of costs claiming a total of $1,049.99 as costs expended in this litigation. The statement includes the amount $240.00 as an expert witness fee paid to appellants’ expert witness. The final judgment awarded costs in the amount of only $778.50, with no explanation of the items allowed, or disallowed. We therefore reverse the judgment with respect to costs, and remand with directions for reconsideration and entry of an appropriate order with respect to costs. In this connection, consideration must be given to Section 92.231, Florida Statutes (1979), relating to expert witness fees.
AFFIRMED in part, REVERSED in part.
ERVIN, LARRY G. SMITH and SHIVERS, JJ., concur.